1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on February 23, 2022.

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1,12, the claim(s) recite(s) “measuring the a transverse relaxation rate of solvent R2,m in the alum-containing product”, which is a data gathering. This limitation is abstract and is not considered a practical application because it is routine data gathering necessary for the abstract idea and recited at a high level of generality. The claim further recites “determining the alum particle filling level evenness and/or the extent of alum particle sedimentation in the alum-containing product by comparing the measured R2,m to a reference transverse relaxation rate of solvent R2,r, wherein the reference R2,r represents an acceptable range of evenly distributed aluminum particles or suspended aluminum particles, wherein when the measured R2,m is inside the reference R2,r range, the evenness of the alum particle filling levels and/or the extent of alum particle sedimentation is acceptable”. This is nothing but comparing two numbers, which can be considered a mathematical comparison/expression or mental step of comparing two numbers and mentally making a decision on a number being within the range. This judicial exception is not integrated into a practical application because the acquisition of the measurement data is merely routing data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of acquiring data is no more than well-understood, routine, conventional activities known to the industry, which is recited at a high level of generality.


Claims 2,13 are not eligible because it does not integrate the judicial exception into a practical application because the acquisition of the data is merely routine data gathering and fails to amount to significantly more than the judicial exception because measuring R2,m is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claims 3,15 are not eligible because it does not integrate the judicial exception into a practical application because “the alum-containing product is contained in a vial” is a routine data gathering and is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claims 4,16 are not eligible because they do not integrate the judicial exception into a practical application because the acquisition of the R2,m is merely routine data gathering and is no more than well- understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claims 5,17 are not eligible because they do not integrate the judicial exception into a practical application because the acquisition of the data is merely routine data gathering.
Claims 6-8,10,18-19 recite particle size and different alum-containing products and are not eligible because they do not integrate the judicial exception into a practical application because the measurement of the solvent R2,m in the alum-containing product is merely routine data gathering necessary for the abstract idea and recited at high level of generality.
Claim 11 is not eligible because they do not integrate the judicial exception into a practical application because the measurement of the R2,m and R2,r is merely routine data gathering necessary for the abstract idea and recited at high level of generality.
Claims 9,20 are not eligible because they do not integrate the judicial exception into a practical application because the acceptable level or sedimentation is a number and ascertaining the acceptable level is a mental process based on a comparison and fails to amount to significantly more than the judicial exception because it is mentally making a decision on a number being in the acceptable level.
Claim 14 is not eligible because they do not integrate the judicial exception into a practical application because the measurement with the portable NMR instrument is merely routine data gathering necessary for the abstract idea and recited at a high level of generality.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10,12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (2018/0052122) in view of Neely et al. (2012/0164644) and Mishra et al. (Pub. Standardization and validation of a new atomic absorption spectroscopy technique for determination and quantitation of Aluminum adjuvant in immunobiologicals) or Khatun et al. (Pub. Al and PNMR spectroscopy method development to quantify aluminum phosphate in adjuvanted vaccine formulations).
As to claims 1,12,
The instant invention is a method that measures the relaxation rate/time of solvent using the portable well-known NMR instrument (par. 0020,0021). Then the results are compared with predetermined or known reference values and alum concentration is determined (par. 0047-0049).
Davis discloses a method for guantifying rubber content in a plant with NMR instrument wherein the relaxation rate of the sample is obtained; the relaxation rate is then compared to the reference relaxation data and then the amount of substance in the sample is determined (see e.g. Abstract; Technical Field).

    PNG
    media_image1.png
    378
    753
    media_image1.png
    Greyscale


Davis does not disclose the sample being a solvent in the alum-containing product i.e. a vaccine.
Neely discloses an NMR system and method wherein the relaxation rate or time of the solvent is measured (e.g. par. 0003;0104); compared to a standard value or curve and the concentration of the analyte is determined (see e.g. par. 0141; 0538; 0576). The standard curve directly correlates the measured T2 rate with the concentration of the analyte e.g. fig. 25A.
Mishra discloses a method for determining and quantitation of aluminum adjuvant in immunobiologicals i.e. vaccines using atomic absorption spectroscopy. The aluminum compounds are the adjuvant used in the vaccines and regulated by US and WHO for the safety reasons. It is very important to determine quantitation of aluminum adjuvant in the alum-containing products e.g. vaccines. Vaccine is alum containing product and has water as solvent.
Khatun et al. discloses NMR spectroscopy method to quantify aluminum phosphate in adjuvanted vaccine using NMR apparatus by measuring the relaxation values (see section 2.3 NMR measurements).

In Neely:

    PNG
    media_image2.png
    410
    709
    media_image2.png
    Greyscale




In Mishra:

    PNG
    media_image3.png
    457
    1014
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    377
    523
    media_image4.png
    Greyscale


Davis discloses comparing the relaxation rates of the sample to quantify; Neely discloses quantifying of the solvent; and Mishra and Khatun discloses determining quantitation of alum adjuvant. NMR apparatus (known for its use) is used to detect molecular interactions in biological media. This apparatus causes changes in the spin-spin relaxation times of water molecules or solvent of a sample which can be detected by magnetic resonance techniques. One of ordinary skill in the art could have substituted the sample of solvent in the alum-containing product i.e. vaccine for another i.e. rubber sample in Davis, and the results of the substitution would have been predictable. It would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." Id. at 301, 213 USPQ at 536. See MPEP 2143. The rationales are: it would have been obvious to one having ordinary skill in the art to use a sample of vaccine (solvent in the alum-containing product) in place of plant sample in Davis to detect relaxation times of the solvent as vaccine contains water and water molecules interact as stated in Neely to quantify alum particles because determination of alum particles is necessary in the vaccine as stated in Mishra or Khatun. The filling level evenness or the extent of alum particle sedimentation is nothing but particle concentration or quantification of particles. The relaxation time or rate measured in Davis is compared with the reference relaxation time or rate for the acceptable particles.
As to claims 2,13, Davis in view of Neely and Mishra or Khatun discloses a method wherein the R2 is measured using nuclear magnetic resonance (NMR) (see e.g. Abstract in Davis). Neely also uses NMR system to measure the relaxation rate or time.
As to claims 3,15, Davis in view of Neely and Mishra or Khatun discloses a method wherein the sample is placed into a sample tube (par. 0020,0054 in Davis). Neely discloses that a sample is placed in a tube 108 in fig. 1A (e.g. par. 0407).
As to claims 4,16, Davis in view of Neely and Mishra or Khatun discloses a method wherein the detection tube is sealed (e.g. see par. 0065 in Neely). One having ordinary skill in the art is able to place a sealed tube in the sample receiving place in Davis.
As to claims 5,17, Davis in view of Neely and Mishra or Khatun discloses a method as explained above wherein the sample which is a vaccine that contains water (see e.g. par. 0272,0276 in Neely; Mishra and Khatun discloses vaccine that contains water).
As to claims 6,10, Davis in view of Neely and Mishra or Khatun discloses a method as explained above wherein the sample which is a vaccine that contains aluminum salts such as aluminum hydroxide or aluminum phosphate (see e.g. section 1. Introduction in Khatun and Mishra). The particle sizes in aluminum compound in vaccine normally ranges from 1 nm to 50 microns or 1000nm to 10000nm. Applicant also admits that any particle size ranges can be used (par. 0023 of the instant application). In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. It would have been an obvious matter of design choice to use particles in a range from 1 nm to 50 microns in diameter or 1000nm to 10000 nm, since the applicant has not disclosed that this range solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any particle sizes.


As to claims 7,18, Davis in view of Neely and Mishra or Khatun discloses a method as explained above wherein the sample which is a vaccine that contains the alum-containing product that includes aluminum-containing salts selected from the group consisting of aluminum hydroxide, aluminum phosphate, alum (KAI(SO4).12H2O), aluminum hydroxyphosphate sulfate, and any combination thereof (see e.g. section I in Mishra and Khatun).
As to claims 8,19, Davis in view of Neely and Mishra or Khatun discloses a method as explained above wherein the sample which is a vaccine that contains the alum adjuvants or a pharmaceutical product comprising aluminum particles (see e.g. section I in Mishra and Khatun).
As to claims 9,20, Davis in view of Neely and Mishra or Khatun discloses a method wherein acceptable level is determined after the comparison (e.g. in Davis); once it is accepted one having ordinary skill in the art is able to approve or use the product based on the comparison (Khatun and Mishra disclose the safe acceptable level in section I).


As to claim 14, Davis in view of Neely and Mishra or Khatun discloses a method wherein the NMR is portable (see e.g. paras 0003;0048; field ready probe in Davis; par. 0184;0421 in Neely).

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.; Neely et al.; Mishra et al. or Khatun et al. in view of Sugarman et al. (6,307,372).
As to claim 11, Davis in view of Neely and Mishra or Khatun discloses a method as described above. The combination fails to show the measurement of R2m and R2r at the similar temperature. Sugarman discloses that the relaxation rate or time changes or fluctuates with the temperature change (see e.g. fig. 6; col. 11, lines 38-52). Neely discloses this feature in par. 0162. One ordinary skill in the related art would use the same environment for both the measured and reference values as it is known that the external environment including temperature impact the relaxation time or rate for precise and reliable comparison. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to measure the R2m and R2r at the similar temperature in the combination device for reliable and precise comparison as the temperature changes the relaxation time as disclosed in Sugarman.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on only reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY PATIDAR/
Primary Examiner, Art Unit 2858